Exhibit 10.29




PERSONAL AND CONFIDENTIAL




April 2, 2009




Mark A. Radtke
3240 Crystal Creek Ct
Green Bay, WI 54313-8554




Re: Incentive Agreement


Dear Mark:


As you know, Integrys Energy Group, Inc., (the “Company”) is engaged in a
restructuring process for its wholly owned subsidiary, Integrys Energy Services,
Inc. (“TEGE”).  This restructuring may involve the sale or transfer of all or
portions of TEGE’s and its subsidiaries’ business, and/or an internal
reorganization or re-sizing of that business (collectively, the “TEGE
Restructuring”). In an effort to ensure business continuity, preserve value and
facilitate the TEGE Restructuring (the “Objective”), the Company is therefore
willing to enter into this incentive agreement (this “Agreement”) with you,
subject to the provisions set forth herein.
 


1.  
Definitions.  In this Agreement, the following terms have the meanings
indicated:  (a) “Purchaser” means any person or entity that acquires part or all
of TEGE or TEGE’s business in connection with the TEGE Restructuring,
specifically excluding TEGE itself, the Company, and any entity 80% or more of
whose equity interest is owned, directly or indirectly, by the Company; and (b)
“Acquisition” means the acquisition of part or all of TEGE or TEGE’s business by
a Purchaser in connection with the TEGE Restructuring.



2.  
Eligibility Guidelines.  The Company, in its reasonable discretion, will
determine whether you are eligible to receive an award of the target incentive
(“TEGE Restructuring Incentive”) under this Agreement.  In determining your
eligibility for the TEGE Restructuring Incentive, the Company will consider
several factors including but not limited to  the following:

a.  
The Company and TEGE obtain the Objective pursuant to the TEGE Restructuring;

b.  
You  accomplish a sale of all or major core portions of the TEGE business
obtaining full value for the forward book and the return of working capital;

c.  
You accomplish a sale of substantial parts of the TEGE business such as product
or regional forward books;

d.  
You accomplish a timely wind-down of the TEGE business;

e.  
You accomplish an alternative result agreed to and approved by the Company;

f.  
You maintain a Company value perspective in all decisions;

g.  
You cooperate fully in achieving the TEGE Restructuring and meeting the
Objective, including but not limited to cooperating with all constituents such
as the Company management team, internal service provider, and third party
service providers (investment bankers, consultants, outside counsel and others
associated with the TEGE Restructuring.)

You have no entitlement to a TEGE Restructuring Incentive unless and until you
are awarded a TEGE Restructuring Incentive by the Company.
 
 

--------------------------------------------------------------------------------


 
 


3.  
Amount and Payment. The amount of your target TEGE Restructuring Incentive is
$1,500,000 (One Million Five Hundred Thousand Dollars).  This is a target amount
only and may be modified by the Company in its discretion.  As soon as
practicable after the date on which the Company determines that the TEGE
Restructuring has been completed (the “TEGE Restructuring Completion Date”), the
Company shall determine under Paragraph 2 whether a TEGE Restructuring Incentive
will be awarded.  Unless a forfeiture condition identified in Paragraph 4
applies, or the Company determines you are otherwise ineligible to receive the
TEGE Restructuring Incentive pursuant to Paragraph 2, the TEGE Restructuring
Incentive will be paid as soon as reasonably possible after the date on which
the Company awards a TEGE Restructuring Incentive to you but not later than
March 15 of the calendar year following the calendar year in which the Company
awards a TEGE Restructuring Incentive to you. The payment will be reflected as a
bonus payment subject to usual and customary withholding amounts.  It will be
directly deposited into your primary account as shown in our records.



4.  
Forfeiture.  You shall forfeit your right to the TEGE Restructuring Incentive if
(i) you voluntarily terminate your employment with TEGE or the Company before
the TEGE Restructuring Completion Date, except for a termination in conjunction
with your accepting employment, with Company’s consent, with a Purchaser in
connection with an Acquisition; (ii) your employment is terminated by TEGE or
the Company for cause before the TEGE Restructuring Completion Date; or (iii)
you die or become disabled before the TEGE Restructuring Completion Date.  For
purposes of this Agreement, “cause” shall mean (I) your violation of Paragraph 5
(Confidentiality) or any other provision of this Agreement, (II) willful
misconduct by you or regular neglect in the performance of your duties and
responsibilities to TEGE or the Company, or unsatisfactory job performance by
you, or (III) your violation of any written agreement between you and TEGE
and/or the Company, or your violation of any TEGE or Company policy or
agreement, including but not limited to any policy concerning fair employment
practices, confidentiality, non-solicitation or non-competition.  “Disability”
or “disabled” shall have the meaning set forth in the long-term disability
benefits plan (permanent disability) covering employees of TEGE or the Company.



5.  
Confidentiality.  The TEGE Restructuring Incentive is payable to you only if you
keep the existence and terms of this Agreement strictly confidential.  You agree
not to disclose this Agreement or any information concerning this Agreement to
other employees of TEGE, the Company or its affiliates, or to any TEGE or
Company customers or suppliers, or to any other third party, except your spouse,
attorney, financial advisor, accountant, or as may be required by law.  This
confidentiality commitment on your part is material to this Agreement and will
remain in full force and effect after any TEGE Restructuring Incentive is paid.



6.  
Terms and Conditions. The following terms and conditions also apply to this
Agreement:

 
(i)           The offer or provision of any TEGE Restructuring Incentive under
this Agreement is not an offer of a contract of employment by TEGE or the
Company and does not alter your current employment status with TEGE or the
Company.
 
 
(ii)           You may not sell, assign, pledge or otherwise transfer your right
to any portion of the TEGE Restructuring Incentive, and any purported sale,
assignment, pledge or transfer is void.
 
 
(iii)           In the event that any arbitrator or court of competent
jurisdiction holds or finds any term or provision of this Agreement to be
invalid or illegal under applicable law, the remaining terms and provisions
shall continue to be fully effective.
 
2

--------------------------------------------------------------------------------


 
(iv)           It is expressly understood and agreed that if you receive payment
of the TEGE Restructuring Incentive in accordance with this Agreement, that
payment is in addition to any other compensation or benefits for which you may
be eligible by reason of your employment with TEGE or the Company.
Notwithstanding the foregoing, in the event your Key Executive Employment and
Severance Agreement with the Company dated January 1, 2009, is triggered prior
to the TEGE Restructuring Completion Date, the Company reserves the right to
modify the target TEGE Restructuring Incentive set forth herein.
 
 
(vi)           Any amounts paid hereunder are not intended to constitute
“deferred compensation” subject to the election and distribution requirements of
Section 409A of the Internal Revenue Code.
 
 
(vii)           Notwithstanding any other provision of this Agreement, if any
portion of any TEGE Restructuring Incentive awarded to you, in conjunction with
any other payment to which you are entitled under any other agreement with or
plan of the Company or its affiliates (in its aggregate, “Total Payments”),
would constitute an “excess parachute payment” that is subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision, then the Total Payments to be
made to you shall be reduced such that the value of the aggregate Total Payments
that you are entitled to receive shall be One Dollar ($1) less than the maximum
amount which you may receive without becoming subject to the tax imposed by
Section 4999 of the Code (or any successor provision); provided that the
foregoing reduction in the amount of Total Payments shall not apply if the
after-tax value to you of the Total Payments prior to reduction in accordance
with this paragraph is greater than the after-tax value to you if Total Payments
are reduced in accordance with this paragraph.  For purposes of determining the
after-tax value of Total Payments, you will be deemed to pay federal income
taxes and employment taxes at the highest marginal rate of federal income and
employment taxation in the calendar year in which the TEGE Restructuring
Incentive is to be paid and state and local income taxes at the highest marginal
rates of taxation in the state and locality of your domicile for income tax
purposes on the date the TEGE Restructuring Incentive payment is made, net of
the maximum reduction in federal income taxes that may be obtained from
deduction of such state and local taxes.
 
 
(viii)           No verbal or written representations made by TEGE or Company
employees or others that are contrary or in addition to the terms set forth in
this Agreement shall be binding upon TEGE, the Company, or any other affiliate
of the Company, or their respective shareholders, directors, officers, employees
or agents.  As used in this Agreement, the term “TEGE” also includes any
successor in interest to TEGE.  This Agreement may be amended only in a writing
signed by you and by the Executive Chairman or President and CEO of the Company.
 
 
(ix)           In the event of any dispute or controversy over the meaning or
application of any provision of this Agreement, you and the Company shall meet
to discuss the dispute and attempt to resolve it in good faith.  If you and the
Company are unable to resolve the dispute, however, you agree that it will be
submitted to an arbitrator for final and binding resolution, pursuant to the
rules of the American Arbitration Association.  Any such arbitration shall take
place in Wisconsin.  This Agreement shall be governed by the internal laws of
the State of Wisconsin.
 
 
(x)           Any amounts paid hereunder shall not constitute compensation for
purposes of any retirement plan or other plan, program, policy or contract
covering the Company and its affiliates and shall not entitle you to a benefit
under any plan, program, policy or
 
3

--------------------------------------------------------------------------------


 
contract which is greater than the benefit to which you would have been entitled
had such amounts not been paid.
 
Please confirm your agreement with and acceptance of the terms of this Agreement
by dating and signing the enclosed copy and returning it to me no later than
April 24, 2009.
 
 


 
Sincerely yours,
 
/s/ Larry L. Weyers



Larry L. Weyers
Executive Chairman
Integrys Energy Group, Inc.




Accepted and Agreed to:


Signature: /s/ Mark A. Radtke


Print Name: March A. Radtke


Date:  6/30/09                      





 
4

--------------------------------------------------------------------------------

 
